DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 02/09/2021 amending Claim 6. Claims 6 and 8 are examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sasha Varghese on 03/18/2021.
The application has been amended as follows: 
Claim 6 has been amended to - -
	(Currently amended)  A fuel injector configured to introduce a fuel gas and air from an upstream side of the fuel injector and inject a premixed gas of the fuel gas and the air from a downstream side of the fuel injector, the fuel injector comprising:
a fuel delivery tube configured to introduce the fuel gas;
an upstream support plate at a downstream side of the fuel delivery tube, the upstream support plate being connected with the fuel delivery tube;
a downstream support plate at a downstream side of the upstream support plate, the downstream support plate including a cylindrical part and a disc part connected with the cylindrical part;
a plenum having outer limits defined by an end of the fuel delivery tube, the upstream support plate and the downstream support plate; and
premixing tubes configured to introduce the air from the upstream side of the fuel injector, to be supplied with the fuel gas from the plenum, to inject the premixed gas from the downstream side of the fuel injector, and to be supported on the upstream support plate and the downstream support plate,
wherein a radial distance between a central axis of the fuel injector and a side of the upstream support plate increases toward the cylindrical part of the downstream support plate,
	wherein a cross-sectional area of the plenum is greatest in a part of the plenum defined by the downstream support plate, 
wherein the premixing tubes extend straight from an upstream end configured to introduce the air to a downstream end configured to inject the premixed gas, and
wherein the fuel injector is configured to radially inject the fuel gas outward from the fuel delivery tube using fuel injection holes at a location upstream of the disc part. - -

Allowable Subject Matter
Claims 6 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Berry does not teach in combination with the other claim limitations:
In the independent claim 1, a fuel injector comprising a radial distance between a central axis of the fuel injector and a side of the upstream support plate increases toward the cylindrical part of the downstrearn support plate, wherein a cross-sectional area of the plenum is greatest in a part of the plenum defined by the downstream support plate, and wherein the fuel injector is configured to radially inject the fuel gas outward from the fuel delivery tube using fuel injection holes at a location upstream of the disc part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741